Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. David Jones on 09/24/2021.
The application has been amended as follows: 
Please amend claim 17 to correct the spelling mistake in the word “retenate”. Please replace “retenate” with “retentate” in line 18 of claim 17:
mixing the aroma phase comprising permeate aromas and the permeate/water phase and the aroma-containing and largely alcohol-free retentate comprising retentate aromas to produce the dealcoholized beverage 

Please amend claim 29 to correct the punctuation error in the end of claims 29. Please insert period in the end of claim 29:
Claim 29. The method according to claim 17, wherein:
the permeate/water phase is used as formulation constituent for the reconstruction of the dealcoholized/alcohol-reduced beverage during the mixing; and/or
is returned as diluent to the permeation process, for the dilution of a circulating retentate/beverage starting product if the permeation process proceeds.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The invention as claimed is directed to a method for producing a dealcoholized beverage from its alcohol-containing beverage starting product, comprising the steps of:
separating in a permeation module the beverage starting product into an alcohol-containing and aroma-containing permeate and into an aroma-containing and largely alcohol-free retentate by means of non-thermal permeation, wherein the non-thermal permeation is carried out by means of nanofiltration with the help of a nanofilter membrane and the resulting retentate comprises retentate aromas and wherein the resulting permeate comprises permeate aromas;
removing in an aroma adsorber, prior to dealcoholization, permeate aroma substances from the alcohol-containing and aroma-containing permeate in a cold adsorption;
obtaining the permeate aroma substances in the form of an aroma phase from the cold adsorption, wherein the remaining permeate resulting from the cold adsorption is an aroma-free but alcohol-containing permeate;
dealcoholizing in a module for dealcoholization, the aroma-free but alcohol-containing permeate by removing, after the cold adsorption, alcohol by means of an alcohol separation from the aroma-free but alcohol-containing permeate, which results in an aqueous, largely dearomatized and dealcoholized permeate/water phase; and 
mixing the aroma phase comprising permeate aromas and the permeate/water phase and the aroma-containing and largely alcohol-free retentate comprising retentate aromas to produce the dealcoholized beverage, 
wherein:
the aroma adsorber is provided functionally between the permeation module and the module for dealcoholization and directly downstream to the permeation module, the aroma 
the obtaining of the permeate aroma substances in the form of an aroma phase takes place in such a way that for the cold adsorption the aroma-containing and alcohol-containing permeate is passed over or through the aroma-adsorbing adsorbent,
the aroma-adsorbing adsorbent includes a resin or a mixture of different resins, and the permeate aroma substances are recovered from the adsorbent in a recuperation process including a steam recuperation, in the form of the aroma phase,
food-grade steam is used in the steam recuperation,
the permeate/water phase is used in the recuperation process, for the generation of
the food-grade steam for the recuperation process, and
the food-grade steam is passed through the cartridges in a reverse direction to a direction in which the aroma- and alcohol-containing permeate is passed over or through the aroma-adsorbing adsorbent.
The closest prior art of record, Weiss (US 4,681,767), discloses “[i]n a method for decreasing the alcohol content of alcohol-containing beverages, particularly wine or sparkling wine, according to the reverse osmosis process, extract substances are added to the dealcoholized beverage. In order to avoid addition of foreign water to the beverage, the alcohol-containing permeate obtained by reverse osmosis from the beverage subjected to dealcoholization is distilled in a vacuum. The permeate water produced therefrom is re-fed to the beverage subjected to the dealcoholization” (Abstract).  Weiss discloses subjecting the alcoholic beverage to the reverse osmosis process. The beverage is being separated into dealcoholized retentate and alcohol and aroma containing permeate. Weiss discloses that alcohol and aroma containing permeate is also further dealcoholized by vacuum distillation. The permeate stripped of alcohol contains water and aroma fraction. This aroma-rich water is further 
In summary, Weiss discloses a method for producing a dealcoholized beverage from its alcohol-containing beverage starting product, comprising:
--separating the beverage starting product into an alcohol-containing and aroma-containing permeate and into an aroma-containing and virtually alcohol-free retentate by means of non-thermal permeation;
--dealcoholizing the permeate;
--mixing the dealcoholized permeate with the virtually alcohol-free retentate;
--wherein the aroma phase, permeate/water phase and the retentate are mixed to give a dealcoholized beverage.
Weiss does not disclose “nanofilter membrane” as means for non-thermal permeation. Weiss discloses that alcohol-containing permeate is obtained by reverse osmosis membranes from the beverage subjected to dealcoholization. Another prior art reference to Da Silva Goncalves (US 20070039882 A1) was made as a teaching of a process of the total or partial removal of the ethanol using nanofiltration membranes.
Another prior art reference to Girard et al (US 4,963,381), was made as a teaching of  removing aroma substances from the aroma-containing and alcohol-containing permeate in a cold adsorption prior to the dealcoholization of permeate.
Another prior art reference to Magalhaes Mendes et al (US 20100047422 A1) was made as a teaching of capturing the aroma and bouquet of the original alcoholic beverage prior to the dealcoholization treatment.
Another prior art reference to Karlsson et al (AROMA RECOVERY DURING BEVERAGE PROCESSING) was made as a teaching of aroma recovery by adsorption.
The prior art teaches that beverage processing at high temperatures can significantly modify the aroma composition. One of ordinary skill in the art would not be motivated to subject 
Claims 17-18, 22, 24-32 and 37-38 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221.  The examiner can normally be reached on Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/VERA STULII/            Primary Examiner, Art Unit 1791